Citation Nr: 9914094	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-40 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hydrocephalus with 
multiple small nerve infarctions and peripheral neuropathy 
including as secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to February 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 1994, 
the RO denied the claim of entitlement to service connection 
for hydrocephalus with multiple small nerve infarctions and 
peripheral neuropathy including as secondary to AO exposure.  


FINDING OF FACT

The evidence establishes a likely relationship between the 
hydrocephalus with multiple small nerve infarctions and 
peripheral neuropathy and active service.  


CONCLUSION OF LAW

Hydrocephalus with multiple small nerve infarctions and 
peripheral neuropathy was incurred in active service. 
38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 C.F.R. § 3.303 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There were no complaints of, diagnosis of or treatment for 
hydrocephalus with multiple small nerve infarctions and 
peripheral neuropathy evidenced by the service medical 
records.  

Review of the service personnel records shows that the 
veteran had Vietnam service as evidenced by his receipt of 
the Vietnam Service Medal.  

The veteran was hospitalized at a private facility in 
February 1985 as a result of a shunt malfunction.  It was 
noted that his problems began in late 1983 when he 
experienced blurred vision, weakness in the legs, slowed 
mentation and some right arm weakness.  In January 1984, some 
ventricular dilation was found and a ventriculoperitoneal 
shunt was inserted.  It was noted that the origin of the 
hydrocephalus was unknown.  

Of record is a May 1985 letter from S. A. G, M.D.  The doctor 
noted that the veteran had a traumatic delivery requiring 
four hours of resuscitative efforts at birth.  His birth 
weight was four pounds.  It was further noted that the 
veteran had minor difficulties getting about throughout his 
entire life.  He could run but he had a stilted gait.  He 
stumbled frequently and was nicknamed "thumbs" in the Army.  
In 1981, he had gradual onset of right leg weakness and 
paresthesia.  The symptoms persisted and in addition he 
developed urinary frequency and difficulty initiating 
urination.  

In January 1984, a computed tomography (CT) examination 
resulted in a diagnosis of hydrocephalus.  The veteran had a 
shunt inserted.  Subsequently, he had difficulties with the 
shunt and underwent numerous surgeries.  The veteran did not 
experience expected improvements in his bladder function and 
right sided arm and leg functions.  The doctor opined that 
the veteran's hydrocephalus was very long standing.  She 
further opined that the veteran had aqueductal stenosis from 
birth.  

Of record is a June 1985 private hospitalization report from 
J. E. R, M.D.  It was noted that the veteran had a 
complicated medical history which had begun in 1982 with 
right foot dragging and some mild right leg pain.  The 
doctor's impression after physical examination was that the 
veteran had a past history of hydrocephalus possibly due to 
congenital aqueductal stenosis.  The doctor further opined 
that his findings coupled with the veteran's bladder symptoms 
were suggestive of a demyelinating disease.  In a September 
1985 letter, the doctor opined that the veteran had motor 
neuron disease.  



In a June 1989 clinical record, B. M. P., M.D., noted that 
the veteran had a history of chronic relapsing polyneuropathy 
of autoimmune origin.  It was also reported that the veteran 
was initially diagnosed with hydrocephalus and had aqueductal 
stenosis in 1984.  An assessment of chronic relapsing 
polyneuropathy of autoimmune origin was made.  In a letter 
dated in September 1989, the doctor opined, based upon a 
review of records and medical literature on AO, that there 
was reasonable medical evidence that the veteran's condition 
was caused or at least aggravated by exposure to AO.  The 
doctor found that the veteran had a "reasonable claim" to 
be compensated under any government program that compensated 
veteran's who had been exposed to AO.  

In a September 1985 letter, D. B. R., M.D., noted that the 
veteran had a long standing history of weakness which had 
begun with limping in the right leg.  A CT scan eventually 
revealed evidence of hydrocephalus.  It was noted that the 
veteran had progressive weakness.  There also was a history 
of bladder disturbance.  After physical examination, it was 
the doctor's opinion that the veteran had motor neuron 
disease.  It was noted that the diagnosis would not explain 
the bladder disturbance or optic neuropathy the veteran 
experienced.  The optic neuropathy might have reflected an 
old optic neuritis.  

In a September 1985 letter, J. A. M., III, M.D., reported 
that he was consulted as a result of the veteran's poor 
vision in the right eye which was first observed in 1984.  It 
was noted that neurologic complaints including right leg 
weakness first started in 1980.  The veteran was evaluated 
thoroughly in January 1984 when unexplained hydrocephalus was 
discovered.  The veteran had been shunted on seven different 
occasions since that time.  The pertinent impression was 
progressive upper motor neuron disease with increased 
cerebrospinal fluid (CSF) protein and bilateral optic atrophy 
with causation under study.  The doctor noted that the 
mechanism for the veteran's current disease problem was 
anything but clear and that several attempts had been made to 
establish the correct diagnosis.  

The combination of unexplained hydrocephalus with a high CSF 
protein suggested a possibility of a low grade fungal 
infection of the central nervous system such as Cryptococcus 
meningitis but this would not adequately explain the 
progressive upper and lower motor neuron changes.  Some 
features of the veteran's examination were compatible with a 
myotrophic lateral sclerosis but this did not explain the 
hydrocephalus or the elevated CSF protein.  The fact that the 
veteran had upper motor neuron spasticity with wasting in the 
thenar and hypothenar region on the right was compatible with 
a diagnosis of amyotrophic lateral sclerosis.  The 
possibility of a demyelinizing condition was investigated but 
nuclear magnetic resonance studies were negative for such 
changes.  The doctor further noted that the veteran's 
condition might have been the result of an undisclosed luetic 
disease or an unusual presentation of amyotrophic lateral 
sclerosis as a consequence of perineal plastic syndrome.  

A September 1985 muscle biopsy was suggestive of acute mild 
neurogenic atrophy.  

An October 1985 letter from VA to the veteran showed that he 
had participated in the AO Registry.  The results of the 
examination were multiple small nerve infarctions due to 
micro-angiopathy with peripheral neuropathy and hydrocephalus 
with repeated shunts.  

Additional treatment records from B. M. P., M.D., are of 
record.  In January 1987, the doctor noted that the veteran 
was a twin who suffered excessive trauma at birth.  At age 
40, aqueductal stenosis was found.  In 1986, the veteran 
developed numbness and distal weakness.  A muscle biopsy 
revealed neurogenic atrophy and a nerve biopsy showed 
nonspecific combined axonal and demyelinating neuropathy and 
wedge shaped nerve infarctions indicating microvascular 
disease as the probable cause of the neuropathy.  A working 
diagnosis of hydrocephalus with progressive weakness due to 
neuropathy was made.  The doctor also included an impression 
of hydrocephalus and neuropathy secondary to vasculitis on a 
separate treatment record dated in January 1987.  

On a March 1987 hospitalization report, the doctor noted that 
the veteran basically had two problems.  He had aqueductal 
stenosis with hydrocephalus which began approximately in 1984 
and also axonal and demyelinating neuropathy which was 
probably secondary to microvascular disease.  A 
hospitalization report for June to July 1987 included the 
notation that the veteran had a history of hydrocephalus, a 
history of autoimmune neuropathy, a questionable history of 
traumatic birth and a questionable history of exposure to AO.  
The discharge diagnosis was peripheral neuropathy, aqueductal 
stenosis and history of hydrocephalus.  In November 1987, the 
doctor noted that the veteran had recurrent peripheral 
neuropathy and past history of low pressure hydrocephalus.  
The working diagnosis noted was motor neuropathy.  

A July 1989 electromyography and nerve conduction velocity 
study resulted in an impression that the veteran's disorder 
was suggestive of motor neuron disease with demyelinating 
sensory neuropathy.  Upper motor neuron compromise was also 
suggested.  Associated axonal motor neuropathy could not be 
excluded.  

In a statement dated in October 1989, the veteran reported 
that he was not treated for any unusual health conditions 
during active duty.  Upon returning to the states, he noticed 
that his vision was blurring.  He also noticed a slight 
intermittent imbalance and stumbling problem.  In January 
1982, he started dragging his right leg.  He further reported 
that he had a twin brother who was not in the military and 
was healthy.  

By letter dated in January 1991, B. M. P., M.D., reported 
that the veteran's autoimmune condition which was proven by 
biopsy and by response to treatments, had to have been caused 
by or significantly aggravated by AO.  The doctor noted that 
AO and other chemicals like it had been proven to cause 
neuropathy and in animal studies produced autoimmune disease.  

A letter dated in July 1991 from R. J. H., M.D., has been 
associated with the claims file.  The doctor noted that the 
most recent diagnosis assigned for the veteran's disorder was 
chronic relapsing autoimmune polyneuropathy.  

The veteran had a twin brother who did not serve in Vietnam 
and was in perfect health.  The neurological diagnosis the 
doctor arrived at was chronic relapsing autoimmune 
polyneuropathy.  It was the doctor's opinion that the veteran 
should be receiving 100 percent service-connected disability 
and any other compensation available to AO victims.  

Numerous lay statements dated in November and December 1991 
are of record.  The lay statements attest to the veteran's 
slowly deteriorating physical condition beginning as early as 
1972.

Of record is a lay statement from the veteran's mother dated 
in February 1995.  She reported that a few days after the 
veteran's return from Vietnam he became very ill with a high 
fever, upset stomach and chills.  He was taken to a doctor 
who thought that the veteran had an "Asian disease" he 
picked up overseas.  The veteran was sick for approximately 
twenty-one days.  

A letter dated in February 1996 from T. A., M.D., is 
associated with the claims file.  The doctor noted that the 
veteran had been a truck driver while stationed in Vietnam 
where he was heavily exposed to AO.  One week after he 
returned home, he developed a febrile illness with nausea, 
vomiting and confusion lasting 31/2 weeks.  He was treated with 
antibiotics and the fever subsided.  He suffered slowly 
progressive clumsiness starting immediately after the febrile 
illness.  He began to drag his right lower extremity.  He was 
diagnosed with communicating hydrocephalus in 1984 and a 
shunt was placed.  Multiple occlusions of the shunt followed.  
The veteran's symptoms slowly progressed with weakness of the 
right side involving both upper and lower extremities.  He 
also had urgency of urination with occasional incontinence.  
Compression of the spinal cord by cervical spondylosis was 
treated with decompression surgery.  The disease progressed 
and he started having weakness on the left side and even more 
severe weakness on the right.  



The doctor opined that the veteran's current progressive 
illness was an extension of the initial febrile illness back 
in the 1960's soon after discharge from service.  The febrile 
illness apparently affected the central nervous system and he 
probably had meningoencephalitis which resulted in 
communicating hydrocephalus.  The doctor believed that the 
same illness lead to the chronic inflammatory process 
involving the spinal cord and subcortical white matter as 
well as basal ganglia as revealed by Magnetic Resonance 
Studies (MRI) and suggested by clinical findings.  The doctor 
opined it was highly likely that the current neurological 
condition of the veteran was related to the initial febrile 
illness.  The doctor pointed out that the febrile illness was 
most likely contracted in Vietnam while its relationship to 
exposure to AO was difficult to determine.  The doctor found 
that the veteran should be service-connected for his current 
illness.

On a discharge summary for a period of hospitalization in 
February 1996, T. A., M.D., noted a discharge diagnosis of 
probable post infectious demyelinating disease and sensory 
neuropathy.  The doctor felt that the veteran's symptoms 
could "possibly" be explained given the history of a 
febrile illness following return from Vietnam by post 
infectious demyelinating disease.  A discharge summary dated 
in May 1996 included a discharge diagnosis of inflammatory 
white matter disease and obstructive hydrocephalus, status 
post ventriculoatrial shunt. 

The veteran submitted a statement in support of his claim in 
July 1996.  He denied that he had been clumsy prior to active 
duty.  He reported that his clumsiness and stumbling had 
begun after discharge from active duty.  His nickname of 
"thumbs" was the result of a single accident wherein he 
broke a light over an officer's desk.  He reported that two 
to three days after his discharge he became violently ill, 
with a high fever, vomiting, and cold sweats which was 
treated by his doctor as if he had pneumonia.  The doctor 
informed the veteran that he had some kind of Asian flu bug.  
The veteran was unable to obtain the medical records 
evidencing treatment for this disorder as the doctor was 
deceased.  

The report of a June 1998 VA general medical examination has 
been associated with the claims file.  The veteran reported 
that a few days after his discharge he experienced high 
fever, nausea, vomiting and chills.  He was treated with 
antibiotics by a private doctor for approximately 2 1/2 weeks.  
The pertinent diagnoses were post-infectious demyelinating 
disease, neurogenic bladder, history of communicating 
hydrocephalus with shunt placement and right hemiparesis.  
The examiner opined the veteran required aid and attendance.  
An August 1998 addendum to this examination report included 
the notation that the veteran's disorder had no relationship 
to exposure to AO.  

The report of a June 1998 VA brain and spinal cord 
examination is of record.  The examiner noted that the 
veteran became ill within one week of his discharge from 
active duty based on "credible evidence" supplied by the 
veteran, his spouse and a letter from the veteran's mother.  
This illness was a febrile illness which began with febrile 
disorder with associated nausea, vomiting and confusion that 
lasted several weeks.  Following resolution of the illness, 
the veteran developed progressive dragging of the foot.  He 
was also experiencing brief visual obscurations, urinary 
incontinence with urgency and decreased bladder emptying and 
erectile dysfunction.  Communicating hydrocephalus was 
diagnosed in 1984.  The impression was immune mediated 
demyelinating disorder affecting the brain, spinal cord and 
peripheral nerves and also communicating hydrocephalus, 
status post multiple ventricular peritoneal and subsequent 
ventricular atrial shunts.  

The examiner opined that the veteran's history was consistent 
with a postinfectious immune mediated disorder which began in 
1967 shortly after returning from Vietnam.  Although medical 
records as to the onset of the illness were not available to 
the examiner, he noted that the history obtained from the 
veteran, his spouse and a letter from the veteran's mother as 
well as obtained from several physicians was supportive of 
the onset of the illness.  The examiner opined that it was a 
reasonable assumption that the communicating hydrocephalus 
developed as a result of an infectious or inflammatory 
disorder of the brain that began shortly after returning from 
Vietnam.  

An August 1998 lay statement from the veteran's brother has 
been associated with the claims file.  It was noted that 
shortly after the veteran's discharge from active duty in 
February 1967, he developed a fever, chills and weakness.  
The veteran was ill for approximately one month.  Thereafter 
he began to complain of blurred vision and weakness in the 
legs.  

An addendum to the June 1998 VA brain and spinal cord 
examination is of record.  The examiner opined that the 
veteran's hydrocephalus was most likely the result of an 
inflammatory or infectious disease of the brain and his 
demylenative brain, spinal cord and peripheral nerve disease 
probably represented a postinfectious immune mediated 
disorder.  The clinical features, progressive course and 
laboratory results are supportive of this diagnosis rather 
than a toxic related neurologic condition secondary to Agent 
Orange exposure.  

The examiner concluded the addendum by writing that the 
veteran's condition began during 1967.  He noted the disorder 
was likely due to exposure to some infectious agent while in 
Vietnam.  This resulted in the inflammatory response in the 
brain that lead to hydrocephalus as well as triggered an 
autoimmune response which became manifest shortly after 
returning from Vietnam, resulting in demyelinating disease of 
the brain, spinal cord and peripheral nerves.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110;  38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (1998).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor); 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).


The United States Court of Appeals for the Federal Circuit 
determined that § 5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98- 
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d), despite the fact that the claimed disability is not 
a potentially "radiogenic disease" under 38 C.F.R. § 3.311b 
(now § 3.311(1997)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).

In light of Combee, the Board must not only determine whether 
the veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but also determine if his current disability or 
disabilities, if any, are the result of active service under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  The fact that 
the veteran does not meet the requirements of 38 C.F.R. § 
3.309(e) does not preclude him from establishing service 
connection with proof of actual direct causation.  However, 
the Court has held that where the issue involves medical 
causation (such as whether a current disability is the result 
of Agent Orange exposure) competent medical evidence which 
indicates that the claim is plausible or possible is required 
to set forth a well-grounded claim.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  The Board finds 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Review of the claims file evidences the fact that the veteran 
has not been diagnosed with any of the disabilities entitled 
to presumptive service connection under 38 C.F.R. § 3.309(e) 
based on exposure to herbicides.  Thus the veteran is not 
entitled to a grant of service connection for hydrocephalus 
with multiple small nerve infarctions and peripheral 
neuropathy on a presumptive basis under 38 C.F.R. § 309(e).  

The Board notes that B. M. P., M.D.'s letters dated in June 
1989 and January 1991 included opinions to the effect that 
the veteran's autoimmune condition was the result of exposure 
to herbicides.  The Board finds however, that the opinions 
from Dr. B. M. P. are outweighed by the opinions of the 
examiners who conducted the two June 1998 VA examinations of 
the veteran.  Both of these examiners opined that the 
veteran's neurological disorder was not due to exposure to 
herbicides.  Accordingly, service connection may not be 
granted for hydrocephalus with multiple small nerve 
infarctions and peripheral neuropathy on the basis of AO 
exposure.  

The Board finds, however, that service connection is 
warranted for hydrocephalus with multiple small nerve 
infarctions and peripheral neuropathy on a direct basis.  T. 
A., M.D. opined it was highly likely the veteran's 
neurological condition was related to an initial febrile 
illness contacted in Vietnam.  




In addition to this opinion, the doctor who conducted the 
June 1998 VA brain and spinal cord examination opined that 
the veteran's neurological disorder began in 1967, and was 
likely due to exposure to some infectious agent in Vietnam.  

The Board notes that the opinions linking hydrocephalus with 
multiple small nerve infarctions and peripheral neuropathy to 
active duty are based, at least in part, on a history of 
symptomatology supplied by the veteran, his spouse and his 
mother.  The Board further finds, however, the history 
supplied by the veteran, his spouse and mother has not been 
controverted by any other evidence of record.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions of symptomatology or injury may suffice where the 
determinative issue is not medical in nature.  See Harvey, 
6 Vet. App. at 393; see also Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994) (lay testimony is competent only when it 
regards features or symptoms of injury or illness).  The 
Board finds the veteran, his spouse and mother are competent 
to report that the veteran experienced a fever, nausea and 
vomiting shortly after his discharge from active duty.  The 
witnesses did not diagnose a disorder, they only reported the 
symptomatology they observed.  

The Board notes that the only evidence of record of a 
different etiology for the hydrocephalus with multiple small 
nerve infarctions and peripheral neuropathy was the May 1985 
opinion from S. A. G. M.D., who opined the hydrocephalus was 
the result of an aqueductal stenosis which was present from 
birth.  The single opinion from Dr. S. A. G. is outweighed by 
the opinions from Dr. A. T., and the doctor who conducted the 
June 1998 VA brain and spinal cord examination.  

Based on the above analysis, the Board finds the evidence 
supports a grant of service connection for hydrocephalus with 
multiple small nerve infarctions and peripheral neuropathy on 
a direct basis.  


ORDER

Entitlement to service connection for hydrocephalus with 
multiple small nerve infarctions and peripheral neuropathy is 
granted.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

